IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-64,870-01


JAY DAVIS, Relator

v.


JUDGE, 209TH JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends that he filed
applications for writ of habeas corpus in the 209th Judicial District Court in October, 2005, in cause
numbers 653505 and 670353, but more than thirty-five days have elapsed and the application has
not been forwarded to the Court of Criminal Appeals.  Relator also alleges that an order designating
issues was entered November 4, 2005.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the 209th Judicial
District Court of Harris County, is ordered to file a response with this Court within thirty days by
having the district clerk submit the record on such habeas corpus application or by setting out the
reasons that findings have not been made in the period since the order designating issues was
entered.  This application for writ of mandamus is held in abeyance pending compliance with this
order.
	IT IS SO ORDERED this the 21st day of June, 2006.

DO NOT PUBLISH